Citation Nr: 0910558	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-31 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of a 
right wrist injury, to include a scar.

(The issues of entitlement to service connection for 
residuals of a right shoulder injury, entitlement to service 
connection for a right hip and groin disability, and 
entitlement to service connection for a back disorder will be 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for residuals of 
a right knee injury, residuals of a head injury, and 
residuals of a right wrist injury.  The Veteran timely filed 
a Notice of Disagreement (NOD) in October 2003.  The RO 
provided a Statement of the Case (SOC) in April 2004 and 
thereafter, in May 2004, the Veteran timely filed a 
substantive appeal.  The RO provided Supplemental Statements 
of the Case (SSOCs) in December 2004, May 2005, July 2005, 
December 2005, and June 2007.

In July 2007, the Veteran appeared personally at a hearing 
conducted at the RO before the undersigned Acting Veterans 
Law Judges.  A transcript of the hearing is associated with 
the claims folder.  The issues that were addressed at that 
hearing included the issues that are the subject of this 
decision.  It is also noted, however, that in April 2006, the 
Veteran had appeared at an earlier hearing conducted at the 
RO before one of the undersigned Veterans Law Judges.  The 
issues that were addressed at that hearing were limited to 
the issues that are the subject of this decision.  Because 
these two hearings were held before two different Veterans 
Law Judges (one being in Acting status), it is necessary that 
they be reviewed by a three judge panel that includes the two 
Veterans Law Judges who conducted the referenced hearings.  

On the other hand, because the issues of entitlement to 
service connection for a right shoulder injury, entitlement 
to service connection for a right hip and groin disability, 
and entitlement to service connection for a back disorder had 
only been addressed at the July 2007 hearing, those issues 
need only be considered by the Acting Veterans Law Judge who 
conducted that hearing.  As such, they will be the subject of 
a separate decision issued simultaneously herewith under the 
same docket number.

In April 2008, the Board remanded the case for additional 
development, to include obtaining a VA orthopedic and 
neurological examination.  

In September 2008, the Veteran submitted additional evidence.  
The Appellant's Post-Remand Brief contains a waiver of 
initial RO consideration. 

The Board finds that the RO complied with the April 2008 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  There is no medical or X-ray evidence of a right knee 
disability, to include arthritis, during service or for many 
years thereafter; there is no medical evidence or competent 
opinion supporting a nexus between a current diagnosis of a 
right knee disability, to include chondrocalcinosis of the 
lateral meniscus and arthritis, and any incident of service, 
to include trauma.  

2.  There is no medical evidence of residuals of a head 
injury; there is no post-service medical evidence or 
competent opinion linking a current disability, to include 
vertigo and a left temporal (brain) angioma, which are not 
apparent in the record until decades post-service, to an in-
service head injury.    
3.  There is no medical or X-ray evidence of a right wrist 
disability during service or for decades thereafter; there is 
no medical evidence or competent opinion supporting a nexus 
between a current diagnosis of a right wrist disability or a 
right wrist scar and any incident of service.   


CONCLUSIONS OF LAW

1.  A right knee disability, to include chondrocalcinosis of 
the lateral meniscus, was not incurred in or aggravated by 
active service, nor may arthritis of the right knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Claimed residuals of a head injury, to include 
intermittent vertigo and a left temporal angioma, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3. A right wrist disability, to include a scar, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board finds that the VCAA 
letters sent to the Veteran essentially complied with the 
statutory notice requirements as outlined above.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473,  484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

February 2003 and May 2005 VCAA letters addressed the three 
claims for service connection that are on appeal.  The May 
2005 VCAA letter informed the Veteran about the type of 
evidence needed to support a service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The February 2003 and May 2005 
VCAA letters notified the Veteran of the evidence obtained, 
the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought.  These letters additionally apprised the Veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claims.  The Board finds that the 
Veteran received notice of the information and evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining this evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
Court held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This did not occur with 
respect to the claims for service connection for residuals of 
a right knee injury, residuals of a head injury, and 
residuals of a right wrist injury.  Subsequent to the RO's 
rating action, however, the Veteran did receive notice 
compliant with 38 U.S.C. § 5103(a).  As to timing of notice, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that timing-of-notice errors can 
be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures: (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA process" 
can cure error in timing of notice).

The most recent notice was given to the Veteran in May 2005, 
and the RO thereafter readjudicated the Veteran's claim and 
issued several SSOCs.  As the SSOCs complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34; Prickett, supra.

The Veteran has not been furnished the Dingess requirements 
of providing notice of the type of evidence necessary to 
establish a rating or effective date for the rating. In 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the Veteran's 
claims; thus, any question as to the appropriate disability 
rating or the effective date to be assigned is moot.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  Service treatment records, 
VA medical records, and private provider medical records have 
been associated with the claims folder.  The Veteran 
exercised his right to a hearing and provided sworn testimony 
at two Board hearings and one hearing before the RO.  
Additionally, the Veteran was afforded a VA examination in 
June 2008, which was thorough in nature and adequate for the 
purposes of deciding these claims.  The examiner provided 
opinions addressing all three contended causal relationships.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and VA has no further duty 
to provide an examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Law and Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza v. Brown, 
7 Vet. App. 498, 505 (1995).  VA may grant service 
connection, despite a diagnosis after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the veteran incurred the disease during service.  See 38 
C.F.R. § 3.303(d); accord Caluza, supra ("When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact 'incurred' during the veteran's 
service, or by evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).






III.  Factual Background

Service Treatment Records

The Veteran's December 1965 and July 1968 Reports of Physical 
Examination for Induction and Separation disclose a normal 
clinical assessment of all systems.  The July 1968 separation 
examination report contains no findings pertinent to the 
disabilities at issue.  

Pertinent Private Provider Records

Clinical records from December 1977 to May 1980 indicate that 
the Veteran received treatment for right knee pain and pain 
on the right side of his head.

Treatment records from May 1988 to June 1998 indicate that 
the Veteran complained of nausea, vomiting, and dizziness.

1991 medical records indicate that the Veteran received 
treatment for a right frontal headache.

A January 2002 treatment record indicates that the Veteran 
again complained of dizziness; vertigo was diagnosed.

A March 2002 treatment record indicates that the Veteran 
received treatment for right knee pain.  He reported that the 
pain increased when bending the knee.  The examiner noted 
that there was effusion.  The assessment was arthritis.

A November 2004 correspondence by Dr. J.E.S. contains the 
following statement:

I saw [the Veteran] on 12/24/77 with a right knee 
effusion and a ligament tear.  His knee was 
unstable and without history of trauma.  This may 
have been associated with an injury while serving 
in the military some years previous.

A September 2005 correspondence by Dr. J.E.S. contains 
the following statement:

[The Veteran] was seen by me on 8/30/05 with a knee 
effusion to the right knee and a possible ligament 
tear.  His knee was unstable and without history of 
trauma.  This may have well been associated with an 
injury while serving in the military some years 
previous as there continues to be no other 
explanation.

A September 2005 X-ray of the right knee revealed right knee 
joint effusion.

September 2005 treatment notes indicate that the Veteran also 
complained of right hand pain.  A physical examination was 
within normal limits.

Buddy Statement

The claims file contains a March 2003 letter submitted by 
R.T., which includes the following statement:

In October or November of 1967, while at work in 
the Motor Pool, I was present when [the Veteran] 
sustained an injury.  He was fixing a flat tire of 
a truck when the steel ring blew off and actually 
threw [the Veteran] into the air and then landing 
and injuring his right side.

June 2008 VA Examination

In June 2008, the Veteran submitted to a VA examination of 
the right knee, head, and right wrist.  With respect to the 
right knee, the Veteran complained of intermittent locking 
since 1968.  He reported running up to a mile 1-3 times per 
week from 1968 until 1998, at which time he stopped running 
due to chronic knee pain.  He currently walks one mile per 
day.  The Veteran rated his pain level 3/10.  He uses Tylenol 
to relieve the pain.  The examiner noted that a 2005 right 
knee Magnetic Resonance Imaging (MRI) was normal. 

A physical examination of the right knee revealed an antalgic 
gait.  The Veteran had flexion to 110 degrees with pain at 
110 degrees and extension to zero degrees.  MRI showed no 
joint effusion.  There was minimal chondrocalcinosis in the 
lateral meniscus but no significant degenerative spurring.  
Based on these data, the examiner diagnosed the Veteran with 
chondrocalcinosis of the lateral meniscus.  He determined 
that this disability was not caused by or related to the 1967 
accident.  Instead, he stated that the chondrocalcinosis is 
"most likely related to the years of running and trauma to 
the lateral meniscus."

With respect to his head, the Veteran complained of 
intermittent vertigo at night upon sudden exposure to bright 
light since discharge.  This problem occurred three times a 
month from 1968 to 2000.  Since that time it only occurs if 
he is lying flat on the bed and is exposed to light.  He uses 
Dramamine.  The examiner noted that a September 2003 MRI 
showed a left temporal angioma but was otherwise normal.  A 
physical examination of the head was normal.  Based on these 
data, the examiner diagnosed intermittent nocturnal vertigo 
when exposed to bright light.  The examiner stated that this 
condition is not caused by or related to the 1967 accident.  
Specifically, he stated that the angioma noted on the MRI is 
"less likely than not" related to the 1967 trauma. 

Turning to the assessment of the Veteran's right wrist 
disability, he complained of intermittent pain at the base of 
his thumb when he grabs of lifts something.  He also reported 
occasional "popping."  He takes Tylenol to relieve the 
pain.  

A physical examination of the right wrist revealed a small, 
non-adherent scar over the radial styloid of the wrist that 
is completely healed.  The examiner noted no signs of 
traumatic arthritis.  The right thumb was unremarkable in 
appearance.  
Range of motion in the right wrist revealed wrist flexion to 
75 degrees, and wrist extension to 50 degrees; ulnar 
deviation was to 30 degrees, and radial deviation was to 20 
degrees.  X-rays revealed normal bones and soft tissues 
without significant degenerative disease or other 
abnormality. 



April 2006 Travel Board Hearing

The Veteran testified that he started having dizzy spells in 
February 1969 and sought treatment at that time, but that 
those records have been destroyed.  The Veterans Law Judge 
noted that the file contains a diagnosis of left temporal 
lobe cavernous angioma.

July 2007 Travel Board Hearing

The Veteran testified that there are certain positions in 
which he cannot move his wrist.  The Acting Veterans Law 
Judge observed that the veteran has a one inch scar on his 
right wrist.

III. Analysis

The Veteran contends, in essence, that he has a right knee 
disability, residuals of a head injury, and a right wrist 
disability that were incurred during or as a result of his 
period of active service.  He specifically asserts that these 
disabilities were the result of in-service injuries he 
sustained in an accident that occurred when a tractor-trailer 
wheel that he was replacing exploded.  The Veteran further 
alleges that he was treated at the scene by a medic for cuts 
to his right wrist and right knee and that he sought medical 
treatment for his injuries soon after getting out of the 
military, but that the private provider records relating to 
that treatment have since been destroyed.

While there is no indication in the Veteran's service 
treatment records (STRs) of the claimed 1967 accident, the 
Board does not dispute the Veteran's allegation of in-service 
right knee, head and right wrist injuries.  However, it is 
apparent that any manifestations of these injuries were acute 
and transitory as his separation from service examination was 
negative for any complaints or abnormal physical findings 
relating to residuals of a right knee, head or right wrist 
injury.  The clinical evaluation at that time, which included 
head, musculoskeletal, upper extremity and lower extremity 
examinations, was normal.  Moreover, there is a significant 
lapse in time between the Veteran's 1968 military discharge 
examination and the first documented medical evidence of any 
of the disabilities at issue.  The gap of time of between the 
in-service injuries and the first post-service medical 
evidence of a right knee disability, any symptom or sign that 
could be attributed to head trauma, and a right wrist 
disorder or scar is, in itself, significant and it weighs 
against the appellant's claim.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  In addition, 
as explained in more detail below, there is no nonspeculative 
medical evidence or competent opinion causally linking a 
right knee disability, claimed residuals of a head injury or 
a right wrist disorder to any incident of service, to include 
trauma.

The Board notes that from January 2003 through his July 2007 
Travel Board testimony, the Veteran has presented consistent, 
credible, and detailed accounts of the accident.  
Furthermore, the claims file contains a "buddy" statement 
that corroborates the veteran's testimony with respect to the 
accident.  The Board again notes that the occurrence of the 
in-service accident with the resultant injuries at issue is 
not in dispute.  The Veteran is certainly competent to recall 
and describe such injuries and subsequent symptoms, to 
include pain.  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  However, 
without any indication in the record that he has relevant 
medical training, he is not competent to provide an opinion 
on the diagnosis or etiology of any of the disabilities in 
question.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the Board's judgment, the 
Veteran's knee disability, right wrist disorder (to include a 
scar) and alleged residuals of a head injury (to include 
vertigo and a left temporal brain angioma), which were 
diagnosed on the basis of thorough clinical and 
radiographical studies, are not the type of disorders that 
can be diagnosed by a layman.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  As a result, the Veteran's 
assertions regarding diagnosis and causation cannot 
constitute competent medical evidence in support of his 
claims.  

Knee

The Board notes at the outset that presumptive service 
connection for arthritis of the right knee is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  Under the most favorable analysis 
of the evidence, the earliest that it could be said that the 
Veteran developed arthritis of this particular joint is March 
2002, which is decades post-service.  

With respect to direct service connection, the Board 
determines that the preponderance of the evidence is against 
the Veteran's claim for service connection for residuals of a 
right knee injury.  As noted above, the Veteran's STRs, to 
include his discharge examination, are negative for any 
pertinent abnormal findings.  This lack of in-service 
evidence weighs against a determination that a right knee 
disability was incurred in service.  In addition, the first 
documented complaint of right knee pain is dated ten years 
after service and the first diagnosis relating to the right 
knee does not appear in the record until a medical 
consultation in March 2002, 44 years after discharge.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson, supra.  Simply put, such negative evidence weighs 
against the claim. 

As to the nexus question at hand (the contended causal 
relationship between a right knee disability and service), in 
adjudicating such a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim the 
Board has the responsibility to weigh and assess the 
evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board acknowledges a statement from J.E.S., M.D. 
(initials used to protect privacy), wherein the physician 
wrote that the veteran's right knee effusion and ligament 
tear "may have been associated" with the in-service 
accident.  However, it is well-settled that the use of words 
such as "may have been" renders a medical opinion 
deficient.  38 C.F.R. § 3.102 (2008) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  The Court has 
held that, where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes what 
may be characterized as non-evidence.  Perman v. Brown, 5 
Vet. App. 227, 241 (1993).  These cases indicate that a 
doctor's opinion phrased in terms tantamount to "may" be 
related to service is an insufficient basis for an award of 
service connection because this is for all intents and 
purposes just like saying the condition in question just as 
well "may or may not" be related to service.  Obert v. Brown, 
5 Vet. App. 30 (1993); see, too, Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).    

On the other hand, the June 2008 opinion by a VA physician 
finding that the Veteran's right knee chondrocalcinosis is 
"not related" to the 1967 right knee laceration was based 
upon a review of the medical records, included a discussion 
that was consistent with the medical evidence, and was more 
resolute in its conclusion.  The examiner explained that the 
chondrocalcinosis developed after the 2005 MRI and is 
"probably related to age."  Thus, the opinion was supported 
by a rational with citation to the medical record.  For these 
reasons, to the extent that Dr. J.E.S.'s speculative opinion 
can be given any weight, the VA examiner's opinion is deemed 
of greater probative value.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).   

The Board finds that, in view of the foregoing, to include 
the number of years (decades) that elapsed before a right 
knee disability was first shown, the most recent VA opinion 
that the veteran's current right knee disability is not 
related to service substantially outweighs the speculative 
September 2005 opinion and supportive lay evidence identified 
above.  Thus, the preponderance of the evidence is against 
the Veteran's claim for service connection for a right knee 
disability.

Head

The preponderance of the evidence is against a finding that 
the Veteran has any residuals of an in-service head injury.  
The Veteran's STRs contain no evidence of any complaints, 
symptoms, diagnoses, or treatment for residuals of a head 
injury, to include vertigo.  This lack of evidence weighs 
against the claim.  As noted above, the Board does not 
dispute the Veteran's allegation of injuries sustained in an 
accident while on active duty but, in addition to the fact 
that the Veteran's military discharge examination was 
entirely negative for residuals of a head injury, there is no 
post-service medical evidence of any symptom or sign that 
could be attributed to a head injury until decades post-
service.  Also weighing against the claim is a competent VA 
medical opinion, wherein the physician who examined the 
veteran in 2008 thoroughly reviewed the claims file, 
including September 2003 MRI findings, and found that it was 
unlikely that the veteran's vertigo or the angioma found on 
the 2003 MRI was caused by or a result of the 1967 head 
trauma.  The examiner explained that the MRI showed no signs 
of trauma.  Thus, as with the Veteran's right knee 
disability, there is a competent medical opinion supported by 
a rationale with citation to the medical record that weighs 
against the contended causal relationship and in the case of 
the claim regarding a head injury, against the alleged 
diagnosis.  There is no competent contrary opinion of record.  
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for claimed residuals of a head 
injury.  


Wrist

The Board also determines that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a right wrist disability, to include a scar.  
Although the veteran currently has a scar on his right wrist, 
his STRs, to include a thorough separation examination, were 
negative for any findings of a right wrist disability, to 
include a scar.  As with the other two disabilities at issue, 
the post-service record is devoid of any pertinent abnormal 
findings until decades after the Veteran's separation from 
service.  The Veteran was first evaluated for wrist 
complaints in 2005, approximately 37 years after his military 
discharge in 1968.  A chronic right wrist disability, 
characterized as a right wrist strain, was not diagnosed 
until the June 2008 VA examination.

The fact that there is no record of any complaint, let alone 
treatment, involving the Veteran's right wrist disability for 
many years is highly probative.  See Maxson, supra; Forshey, 
supra.  Moreover, the claims file contains no medical opinion 
that causally links a right wrist disability, to include a 
scar, to any incident of service.  Under these circumstances, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim that he has a right wrist 
disability or a scar in the same area due to in-service 
trauma.  

IV. Conclusion 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for a right knee disability, claimed 
residuals of a head injury and a right wrist disorder.  
Accordingly, the benefit of the doubt doctrine does not apply 
to any of the three issues on appeal and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").




ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a right 
wrist injury, to include a scar, is denied.



			
	MICHAEL A. PAPPAS                          
	STEVEN L. KELLER
	       Acting Veterans Law Judge                               
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



____________________________________________
R. F. WILLIAMS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


